Citation Nr: 1446595	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-27 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an extension of a temporary total rating from July 1, 2011, based on the need for convalescence following left index finger surgery.

4.  Entitlement to a temporary total disability rating for hospitalization in excess of 21 days.

5.  Entitlement to service connection for a low back disorder.

6. Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as a stomach disorder).

7.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist, to include as secondary to service-connected residuals of left index finger fracture.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to higher initial disability ratings for residuals of a fracture of the left index finger rated as non compensable from May 29, 2008, and 10 percent disabling from April 1, 2010.

10.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Board remanded issues 5 to 10 above to provide the Veteran with the video hearing he had requested.  In November 2012, the Veteran testified at a hearing before the undersigned as to these six issues and a transcript of that hearing has been associated with the claims file.

The Board notes that the Veteran filed a notice of disagreement with a March 6, 2014 rating decision addressing the evaluation of his fractured left index finger.  However, as the evaluation assigned to this disability was already on appeal to the Board, no action on this new notice of disagreement is necessary.  Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir.1994) ("[t]here can be only one valid NOD as to a particular claim, extending to all subsequent RO and [Board] adjudications on the same claim until a final RO or [Board] decision has been rendered in that matter, or the appeal has been withdrawn by the claimant."  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims for service connection for a psychiatric disorder, an initial evaluation in excess of 10 percent for tinnitus, an extension of a temporary total rating for convalescence, and the claim for a temporary total disability rating for hospitalization in excess of 21 days, the Veteran requested a video hearing in connection with these claims in his April 2013 VA Form 9.  Therefore, because these claims were not the subject of the prior Board hearing, the Board finds that a remand to schedule the Veteran for a hearing as to only these four issues is required.  See 38 U.S.C.A. §§ 20.703, 20.704(c), (d), 20.1304 (2013).

As to all the other issues on appeal, while in January 2013 VA received the Veteran's authorization to obtain his records from Dr. Carter, it does not appear that these records have been requested by VA.  Similarly, while in December 2013 the Veteran's former place of incarceration notified VA that another authorization was needed to obtain his medical records, the claims file does not show that VA attempted to thereafter obtain an updated authorization from the Veteran and thereafter request these records.  Likewise, while the Veteran receives ongoing treatment at the Miami VA Medical Center, his post-October 2012 treatment records do not appear in the claims file.  Therefore, such records should be requested on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002).

As to the claim of service connection for CTS of the left wrist, given the Veteran's contention that it is due to his service-connected left index finger fracture, the Board finds that a remand is also required to obtain an opinion as to the relationship, if any, between these disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.310 (2013). 

As to the claims for higher evaluations for bilateral hearing loss, residuals of a fracture of the left index finger, and PFB the Veteran testified, in substance, that his disabilities have worsened since his last VA examination.  Therefore, the Board finds that a remand for another VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Lastly, the Board notes that the record shows that in February 2013 VA received from the Veteran's attorney in twenty-four (24) separate envelopes copies of the appellant's treatment records from the Miami VA Medical Center.  See Volumes 8, 9, 10, and 11 of the claims file.  However, many of these documents are duplicative.  The Veteran's representative is hereby informed that filing duplicative records in support of his client's appeal is unnecessary and slows down the appeal process.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for a Board videoconference hearing on the issues of service connection for a psychiatric disorder, an initial evaluation in excess of 10 percent for tinnitus, an extension of a temporary total rating for convalescence, and for a temporary total disability rating based on hospitalization in excess of 21 days.

2.  After obtaining updated authorization forms from the Veteran, request relevant records from Dr. Carter and the Veteran's former place of incarceration.  All actions to obtain the requested records should be documented fully in the claims file.  If the requested records cannot be obtained, the Veteran should be advised of such. 

3.  Obtain relevant VA treatment records dating since October 2012 and associate them with the electronic claims file. 

4.  After undertaking the above development to the extent possible, provide the Veteran with a VA audiological examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  

5.  Provide the Veteran with a VA finger examination and a neurological examination to assess the current nature and severity of his left index finger fracture, status post osteotomy and extensor tenolysis, capsulectomy and flexor tenolysis, and to obtain an opinion concerning his claim for secondary service connection for carpal tunnel syndrome of the left wrist. The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  

a.  As to the left index finger, the examiner is to address the symptomatology and functional impairment resulting from the post-operative left index finger disability. 

b.  As to the left wrist carpal tunnel syndrome, the examiner should indicate whether the Veteran suffers from carpal tunnel syndrome of the left wrist and if so whether it is at least as likely as not (50 percent probability or greater) caused by the service-connected left finger disability.  If not caused by the left finger disability, then the examiner should opine as to whether the left wrist carpal tunnel syndrome is permanently worsened beyond natural progression (as opposed to temporary exacerbations of symptoms) by the left index finger disability.  If so, the examiner should attempt to quantify the degree of worsening attributable to the left finger disability.  The examiner should provide the rationale for the opinions provided.

6.  Provide the Veteran with a VA skin examination to determine the current nature and extent of the Veteran's pseudofolliculitis barbae (PFB).  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail, to include the percentage of exposed and nonexposed skin involved with the PFB.  

7.  After undertaking any other development deemed necessary, readjudicate the claims for increased ratings for the left finger disability, hearing loss, and PFB, and the claims for service connection for GERD, carpal tunnel syndrome and a low back disability.  If those claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

